DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 17 November 2020 and the Information Disclosure Statement filed on 23 September 2020. 
Claims 1-4, 13, 14, 16, and 17 have been amended. 
This office action is made Final.
Claim 18 has been cancelled.
Claims 19-21 have been added. 
The 112 rejection and the art rejection of Claim 18 have been withdrawn as necessitated by the amendment. 
Claims 1-18 are pending for examination.  Claims 1, and 16-17 are an independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 n is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 remain and Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morisawa (US Publication No. 20080228732), and further in view of Vogel (US Publication No. 20060080616).
As per independent Claim 1, Morisawa teaches an information processing apparatus comprising (Abstract: discloses a system relates to a document image management device):
a processor programed to (Morisawa, paragraph [0072], disclose a program executed on the CPU):
detect a plurality of operations to be stored as an operation history of processes performed on a document  [0063]-[0065], disclose operation histories of all operations execution by the user on a document are recorded
store the operation history such that each of the plurality of operations is (i) stored in association with associated information in the operation history in response to determining that the associated information is to be stored, and (ii) stored in the operation history without any associated information in response to determining that the associated information is not to be stored (0064-0073: For each operation, Morisawa discloses if different forms of association information exist with each operation. In particular, Morisawa discloses “Note that an operation source or an operation destination may not exist depending on its operation content… when an operation content is the check-out of a document, the operation source is a folder name in which the document is stored, but the operation destination is empty. (0071) FIG 22 & 0073 discloses determining if associated information such as operation source exists with the operation. If it does, store this extra information with the recording of the operation.  If not, just the function/operation is stored. FIG 22 & 0073 discloses determining if associated information such as operation destination exists with the operation. If it does, store this extra information with the recording of the operation.   If not, just the function/operation is stored. )
receive a selection of at least one operation from the operation history stored in association with respective associated information when associated information is stored in association with the at least one operation 
specify the respective associated information associated with the at least one operation (Fig. 4, 9, 10, 17;  [0063]-[0065], [0069]-[0080], [0152], show and disclose the associated information associated with the operation); 
a memory that stores an operation history ([0063]-[0065], disclose operation histories of all operations execution by the user on a document are recorded and memorized (stored) (paragraph [0063]-[0064]) in operation history memorization means)

Morisawa does not specifically teach subsequent to receiving the selection of the at least one operation, create a store which (i) is configured to receive an instruction of the at least one operation, and (ii) contains the respective associated information.
However, Vogel teaches:
subsequent to receiving the selection of the at least one operation, create a store which (i) is configured to receive an instruction of the at least one operation, and (ii) contains the respective associated information (Vogel, Fig. 1, paragraphs [0026], [0031]-[0036], show disclose a system for document workflow construction comprising receiving a selection of a workflow (operation) in the workflow list (Fig. 1, element 114), and select Save command button (Fig. 1, element 113, paragraph [0033]) which (i) configured to receive at least one process (instruction) of the selected workflow (operation), and (ii) contains the associated information (Fig. 1, elements 114 & 120)).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having 

As per dependent Claim 2, Morisawa teaches wherein the respective associated information encompasses document data and reference data, the document data being data which is associated with the at least one operation and on which the at least one operation is to be performed, the reference data being data that is associated with the at least one operation and that is referred to when the at least one operation is performed (Figs. 4 & 21, paragraphs [0067]-[0071], show and disclose the identification information comprises operating content which is document data (paragraphs [0070]-[0071]) and other data such as operation date and time, operation target, operation source and operation destination (paragraph [0067]), which is similar or equivalent to the associated information encompasses document data and reference data, the document data being data which is associated with the at least one operation and on which the at least one operation is to be performed, the reference data being data that is associated with the at least one operation and that is referred to when the at least one operation is performed).
 3, the rejection of Claim 1 is incorporated and furthermore Morisawa teaches 
exerts control in such a manner that the operation history of a series of operations is displayed (Figs. 4 & 21, paragraphs [0063]-[0071], show and disclose operation history display means shows a history list of operations (paragraph [0065])); and
exerts control in such a manner that the respective associated information associated with the at least one operation is displayed (Figs. 4 & 21, paragraphs [0063]-[0071], show and disclose the operation history display means displays the identification information which comprises operating content which is document data (paragraphs [0070]-[0071]) and other data such as operation date and time, operation target, operation source and operation destination (paragraph [0067])), and
creates information including the at least one operation and the respective associated information so as to store the created information in the store, the at least one operation being selected on a basis of the displayed operation history, the respective associated information being selected on a basis of the associated information displayed by the respective associated-information display controller (Figs. 4 & 21, paragraphs [0072]-[0073], [0139], show and disclose the system records selected operation information and selected identification information (paragraph [0139]) where the selected operation information and the selected identification information displayed by the operation history display means (paragraph [0063])).
 4, this claim is a repeat of Claim 3.  Therefore, it is rationally rejected for the same reason of Claim 3.
As per dependent Claim 5, Morisawa teaches displays the operation history of a series of operations in chronological order (Figs. 4 & 21, paragraphs [0099]-[0100], show and disclose the operation history display means shows the history list of operations (paragraph [0065]) sequentially in operation date and time order (Figs. 4 & 21), or based on a sort order specified by the user (paragraph [0099])).
As per dependent Claim 6, this claim is a repeat of Claim 5.  Therefore, it is rationally rejected for the same reason of Claim 5.
As per dependent Claim 7, Morisawa does not specifically teach wherein the processor displays the operation history of a series of operations by using a plurality of pieces of graphic data. However, Morisawa, Figs. 13 & 15, paragraphs [0063]-[0071], [0146]-[0147], show and disclose the operation history display means shows the history list of operations (paragraph [0065]) using files and folders (Figs. 13 & 15).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have utilized either “the processor displays the operation history of a series of operations by using a plurality of pieces of graphic data” taught by Applicant, or “the operation history display means shows the history list of operations using files and folders” taught by Morisawa, and the outcome result of storing an operation history of processes performed on a document and associated operation information or identification information would have been the same. See Case KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
 Claims 8-10, these claims are repeats of Claim 7.  Therefore, they are rationally rejected for the same reason of Claim 7.
As per dependent Claim 11, Morisawa does not specifically teach wherein, for the operation history of a series of operations, the processor specifies data that has been changed, as the document data, and specifies data that has not been changed, as the reference data.
However, Morisawa, paragraphs [0071]-[0072], disclose for the operation history of a list of operations, when an operation content is the copy of a document, the copy source folder name of the document is recorded in the operation source, and the copy destination folder name is recorded in the operation destination, respectively, and when an operation content is change of access authority, both operation source and destination do not exit and when an operation content is the check-out of a document, the operation source is a folder name in which the document is stored but the operation destination is empty (paragraph [0071]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have utilized either “for the operation history of a series of operations, the processor specifies data that has been changed, as the document data, and specifies data that has not been changed, as the reference data” taught by Applicant, or “for the operation history of a list of operations, when an operation content is the copy of a document, the copy source folder name of the document is recorded in the operation source, and the copy destination folder name is recorded in the operation destination, respectively, and when an operation content is change of access authority, both operation source and destination do not exit and when 
As per dependent Claim 12, this claim is a repeat of Claim 11.  Therefore, it is rationally rejected for the same reason of Claim 11.
As per dependent Claim 13, Morisawa teaches wherein the processor exerts control in such a manner that the at least one operation and the associated information are displayed, the at least one operation and the associated information being contained in the store (Figs. 4 & 21, paragraphs [0063]-[0071], show and disclose the operation history display means displays the identification information which comprises operating content which is document data (paragraphs [0070]-[0071]) and other data such as operation date and time, operation target, operation source and operation destination (paragraph [0067])).
As per dependent Claim 14, Morisawa teaches wherein the processor exerts control in such a manner that document data and reference data are displayed, the document data and the reference data being encompassed in the respective associated information, the display being made in such a manner that the document data is distinguished from the reference data (Figs. 4 & 21, paragraphs [0063]-[0071], show and disclose the operation history display means displays the identification information which comprises operating content which is document data (paragraphs [0070]-[0071]) 
As per dependent Claim 15, Morisawa do not specifically teach wherein the processor exerts control in such a manner that, when data is changed from the document data to the reference data, the data is displayed as the reference data.
However, Morisawa, paragraphs [0071]-[0072], disclose the operation history display means shows when an operation content is the copy of a document, the copy source folder name of the document is recorded in the operation source, and the copy destination folder name is recorded in the operation destination, respectively, … and when an operation content is the check-out of a document, the operation source as a folder name in which the document is stored but the operation destination is empty (paragraph [0071]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have utilized either “processor exerts control in such a manner that, when data is changed from the document data to the reference data, the data is displayed as the reference data” taught by Applicant, or “the operation history display means shows when an operation content is the copy of a document, the copy source folder name of the document is recorded in the operation source, and the copy destination folder name is recorded in the operation destination, respectively, … and when an operation content is the check-out of a document, the operation source as a folder name in which the document is stored but the operation destination is empty” taught by Morisawa, and the outcome result of storing an operation history of processes performed on a document and associated operation 
As per independent Claim 16, this is a non-transitory computer readable medium, which is corresponding to the information processing apparatus Claim 1.  Therefore, it is rationally rejected for the same reason as the information processing apparatus Claim
As per independent Claim 17, this is an information processing method, which is corresponding to the information processing apparatus Claim 1.  Therefore, it is rationally rejected for the same reason as the information processing apparatus Claim 1
As per dependent claim 19, Morisawa discloses the associated information is one of document data used in the at least one operation, reference data used in the at least one operation, and a web page used in the at least one operation (0066-0071: Discloses the location of where the document was and where the document was moved to. A form of document data. Can also be viewed as reference data)
As per dependent claim 20 and 21, Claims 20 and 21 recites similar limitations as in Claim 19 and are rejected under similar rationale. 

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
On pages 8-10, in regards to the amended independent claims, Applicant explicitly argues that the art Amano does not teach the limitation “(i) stored in association with associated information in the operation history in response to determining that the associated information is to be stored, and (ii) stored in the operation history without any associated information in response to determining that the associated information is not to be stored” that was moved up from the now cancelled Claim 18. Therefore, Applicant states the rejections should be withdrawn.
In response, the Examiner respectfully states that Amano was not used in this office action to teach this argued limitation, Morisawa was. However, Applicant discloses no remarks on why Morisawa does not teach this limitation.  Furthermore, it is noted that this moved up limitation from Claim 18 is written differently than how it was originally written and contains different subject matter. Therefore, Applicant' s arguments with respect to claim(s) 1, 16,and 18 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claims 19-21 have been considered but are moot because Claims 19-21 are new claims that have not been examined before which requires a new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177